Citation Nr: 1144183	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating greater than zero percent prior to May 2, 2007, and a disability rating greater than 10 percent beginning May 2, 2007, for left knee medial meniscus tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran had active service from May 1993 to August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for a compensable evaluation for her service connected left knee disability.  By rating decision dated in April 2008, the RO increased the rating for the left knee disability to 10 percent, effective May 2, 2007.  The claim for a higher rating for the Veteran's left knee disability remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to May 2, 2007, the Veteran's left knee disability was manifested by complaints of pain and tenderness, with flexion to no less than 100 degrees and full extension; recurrent subluxation or lateral instability was not demonstrated.

2.  Since May 2, 2007, the Veteran's left knee disability has been manifested by complaints of pain, tenderness, weakness, and giving way, with flexion to no less than 90 degrees and full extension; recurrent subluxation or lateral instability has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of zero percent for left knee meniscus tear, prior to May 2, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

2.  The criteria for a disability rating in excess of 10 percent for left knee meniscus tear, since May 2, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

Complete notice was provided by letters dated in September 2006 and May 2008, and the claim was readjudicated in a June 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records and VA medical records, afforded the appellant physical examinations, and obtained medical opinions as to the severity of disabilities.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating- Left Knee

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Service connection for left knee medial meniscal tear was granted in a November 1999 rating decision.  An initial 10 percent rating was assigned from August 1998.  A January 2006 rating decision reduced the evaluation to zero percent, effective April 1, 2006.  The Veteran filed a claim for an increased rating in July 2006.  The rating decision on appeal denied a compensable evaluation, and the Veteran appealed.  Subsequently, an April 2008 rating decision increased the evaluation to 10 percent, from May 2, 2007.

The current 10 percent rating has been assigned pursuant to Diagnostic Code 5260.  Diagnostic Codes 5260 and 5261 govern the limitation of motion of the knee.  DC 5260 concerns limitation of leg flexion.  A noncompensable rating is warranted where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  A 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 pertains to limitation of leg extension. A noncompensable rating is warranted where extension is limited to 5 degrees. A 10 percent rating is warranted where extension is limited to 10 degrees. A 20 percent evaluation is for application where extension is limited to 15 degrees. A 30 percent rating applies where extension is limited to 20 degrees. A 40 percent rating is warranted where extension is limited to 30 degrees. A 50 percent evaluation is warranted where extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

DC 5003 provides that degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups.  A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  A 30 percent rating requires severe impairment due to recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.

Where a claimant has both limitation of flexion and limitation of extension of the same leg, separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9- 04 (September 17, 2004).  In addition, separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

On a June 2005 VA examination, the Veteran reported pain over the medial collateral ligament.  The pain was worse with weather changes.  She reported no locking, catching, dislocation, instability, or weakness.  On examination, she walked with a normal gait.  Range of left knee motion was from zero to 135 degrees, which the examiner described as normal.  There was no pain with range of motion; there was no increased in pain and no weakness with repetitive use.  There was tenderness at both the origin and the insertion of the medial collateral ligament, but no joint line tenderness.  There was no instability.  The examiner described the disability as a strain of the medial collateral ligament that should not be preventing the Veteran from working.

On VA examination in October 2006, the Veteran reported symptoms of pain and giving way of the left knee.  She denied instability, locking, stiffness, and weakness.  Examination showed normal gait.  Knee motion was from zero to 100 degrees.  There was no additional loss of motion on repetitive use.  The examiner stated that there were no objective left knee findings.

On a VA treatment record dated May 2, 2007, the Veteran reported that three months earlier she woke up in the middle of the night with severe knee pain following treadmill exercise.  She reported that the left knee pops, gives way, locks, and feels unstable with weight-bearing.  She reported that she works in a medical office and sits most of the day.  On examination, her range of motion was described as within functional limits, with pain at the end ranges.  The anterior cruciate and posterior cruciate ligaments were intact.  She had pain with valgus stress, medial line tenderness, and pain with McMurray's testing.  The assessment was interior derangement of the left knee.

A September 2007 treatment record noted the Veteran complained of chronic left knee pain, locking, and giving way.  A magnetic resonance imaging (MRI) examination of the left knee in October 2007 showed mild degenerative changes without evidence for meniscus injury or other findings of internal derangement.  On a December 2007 treatment record the Veteran reported that she was not having as much pain during the day at work as she had in the past. 

On VA examination in April 2009, the Veteran reported symptoms of pain, stiffness, and giving way of the left knee.  She denied instability, locking, and weakness.  Examination showed normal gait.  There was tenderness with palpation just distal to the patella.  There was no crepitation, grinding, or instability.  No patellar or meniscus abnormality was present.  Range of motion of the left knee was from zero to 90 degrees, with no objective evidence of pain on motion.  There was no objective evidence of pain following repetitive motion and no additional limitations of motion following three repetitions.  There was no joint ankylosis.  X-rays were normal.  The Veteran reported that she was employed in customer service and had missed less than one week of work in the past year due to sickness.  The diagnosis was patellofemoral syndrome.

Prior to May 2, 2007

A compensable disability rating is not warranted for the Veteran's left knee under the schedular criteria prior to May 2, 2007.  The pain-free flexion to 135 degrees (June 2005 VA examination) and 100 degrees (October 2006 VA examination) does not merit a compensable rating under DC 5260.  Furthermore, the Veteran had full extension on examination and is therefore not entitled to a separate rating for loss of extension of the knee under DC 5261.  Thus, a compensable rating is not warranted based on limitation of motion.

Other potentially applicable DC's that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), and 5258 (dislocated semilunar cartilage).  There is no objective evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  In fact, the medical evidence of record, as summarized in pertinent part above, is consistently negative for objective symptoms such as instability, locking, and effusion.  Thus, DC's 5256, 5257, and 5258 are not for application.

The Board also finds that the Veteran has not demonstrated any additional functional loss to warrant an increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, and 4.59 prior to May 2, 2007.  Although the Veteran's left knee range of motion was slightly limited on examination in October 2006, and she complained of pain, the examiner noted there were no objective left knee findings.  In the absence of any accompanying clinical findings supporting functional loss, the Board finds that there is no basis for a higher rating based on pain or loss of function of the knee.

Since May 2, 2007

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's left knee under the schedular criteria.  The flexion to 90 degrees (April 2009 VA examination) does not merit a rating higher than 10 percent under DC 5260.  Furthermore, the Veteran had full extension on examination and is therefore not entitled to a separate rating for loss of extension of the knee under DC 5261.  Thus, a rating in excess of 10 percent is not warranted based on limitation of motion.

Other potentially applicable DC's that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), and 5258 (dislocated semilunar cartilage).  There is no objective evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  In fact, the medical evidence of record, as summarized in pertinent part above, is consistently negative for objective symptoms such as instability, locking, and effusion.  Thus, DC's 5256, 5257, and 5258 are not for application.

The Board also finds that the Veteran has not demonstrated any additional functional loss to warrant an increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the Veteran's left knee range of motion is slightly limited on examination, and she complains of pain, the Board finds that this pain is already reflected in the currently assigned 10 percent rating.  The Board acknowledges the Veteran's subjective complaints of pain in her knee, aggravated by use.  However, the April 2009 VA examiner specifically commented that there was no objective evidence of pain with motion.  In the absence of any accompanying clinical findings supporting functional loss, the Board finds that the currently assigned 10 percent rating adequately reflects the level of disability in the Veteran's left knee, and there is no basis for a higher rating based on pain or loss of function of the knee.

Extraschedular Considerations

The weight of the evidence does not show that the manifestations of the Veteran's service-connected left knee disability are so unusual or exceptional as to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The competent medical evidence of record shows that her knee disability is primarily manifested by pain, tenderness and slight limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected left knee disability is adequate and referral for an extraschedular rating is unnecessary.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).

Therefore, the Board finds that the preponderance of the evidence is against the claim, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

A disability rating greater than zero percent prior to May 2, 2007, and a disability rating greater than 10 percent beginning May 2, 2007, for left knee medial meniscus tear, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


